Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-9, 11-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,615,348. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose all the same limitations as the present claims except that the patent claim requires one or more cyano groups on the host material [see patent claim 1] and the patent dopant is also a delayed fluorescent dopant and must be according to the formula 11 or 14A [see patent claim 1], each of these limitations narrows the scope of the fluorescent dopant of the present claims. Thus the patent claims contain all the elements of the instant claims and are in effect a species of the generic instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Copending application 16/564265 is noted, particularly claim 9 thereof. The claim appears to require that 0 eV ≤ ET1(FD)-ES1(FD) ≤ 0.5 eV. The middle term in the inequality is the negative of the middle term of Equation 2 of the claims. However, the range in the copending claims and the range in the instant claims overlaps at and about 0 eV. Furthermore, the host of the copending claims is overlapping with the host of the present claims [copending claims 1 and 7, instant claim 1], and the fluorescent dopant structures of the copending claims overlap in scope with those of the present claims [copending claim 13, instant claim 11] . However, Equation 1 of the instant claims is not obvious from the current copending claims. Applicant should be aware that amendments in the copending application may result in a double patenting rejection if the scope converges with the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 20120153273 A1).
Takada discloses a light emitting device comprising a first electrode and a second electrode with a light emitting organic emission layer [claim 14] wherein the light emitting layer includes a host material of the formulae 

    PNG
    media_image1.png
    375
    443
    media_image1.png
    Greyscale
[0183]

    PNG
    media_image2.png
    185
    436
    media_image2.png
    Greyscale
[0184]


    PNG
    media_image3.png
    393
    373
    media_image3.png
    Greyscale
[p36].
The light emitting layer may include a phosphorescent material [0165, 0193] contained in an amount of 0.1 to 30%by mass [0194].
In the light emitting layer in the invention, from the standpoints of color purity, luminous efficiency and driving durability, it is preferable that the lowest excited triplet energy (T1 energy) of the host material is higher than the T1 energy of the phosphorescent material [0172], which overlaps the claimed range of equation 1. As regards equation 2 of the claims, a phosphorescent material has Es1 > ET1, so the phosphorescent dopant of Takada has a range of Equation 2 fully encompassing the range of claim 1. 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
	Regarding claim 10, all the position isomers of the R9 substituents of the above formula are disclosed, and the R9 may preferably be cyano. As shown in Applicant’s specification as filed in paragraphs [0043-0047] and [Table 1], most of the single and double cyano substituted host materials fall within the claimed range. More specifically, Takada discloses 

    PNG
    media_image4.png
    336
    418
    media_image4.png
    Greyscale
 [p35]
And as shown in Applicant’s specification when R9 = cyano in position isomers 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
[0043 of Applicant’s specification]
the values are within the claimed range [Table of Applicant’s specification]. 



Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 20120153273 A1) in view of Endo et al (US 20120241732 A1).
Takada does not explicitly disclose the dopant of claims 11-19. 
Endo discloses an organic light emitting layer between an anode and a cathode, wherein the light emitting material includes a fluorescent light emitting dopant and a host material having excited triplet energy higher than the fluorescent light emitting dopant [abstract] similarly to the device and light emitting layer of Takada. Endo discloses a fluorescent light emitting material comprising an indolocarbazole skeleton represented by the formula (1):

    PNG
    media_image6.png
    167
    396
    media_image6.png
    Greyscale
[abstract]. 
As the dopant, Endo discloses that the light emitting material includes the compound (22) 

    PNG
    media_image7.png
    382
    299
    media_image7.png
    Greyscale
[p9]
which is the compound 43 of claim 18. The organic light emitting material emits fluorescence and delayed fluorescence [0016]. Endo discloses that the organic light-emitting material has a difference between excited singlet energy and excited triplet energy of 0.2 eV or less, preferably 0.15 ev or less [0024] i.e. reads on claimed Equation 2. Endo teaches that the light emitting material provides a very efficient light emitting element [0014] with high luminance and high efficiency at low voltage [0129]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed fluorescent dopant of the claims as the fluorescent dopant material of Takada because Endo teaches that the claimed fluorescent dopant provides a very efficient light emitting element with high luminance and high efficiency at low voltage.




Claim 1-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 20120153273 A1) in view of Hwang et al (US 20150090964 A1).
Takada discloses a light emitting device comprising a first electrode and a second electrode with a light emitting organic emission layer [claim 14] wherein the light emitting layer includes a host material of the formulae 

    PNG
    media_image1.png
    375
    443
    media_image1.png
    Greyscale
[0183]

    PNG
    media_image2.png
    185
    436
    media_image2.png
    Greyscale
[0184]
Wherein R9 may preferably be a cyano group [0180], the elected and non-elected species are within the scope of the above formula. Specific embodiments include 

    PNG
    media_image3.png
    393
    373
    media_image3.png
    Greyscale
[p36].
The light emitting layer may include a phosphorescent material [0165, 0193] contained in an amount of 0.1 to 30%by mass [0194].
In the light emitting layer in the invention, from the standpoints of color purity, luminous efficiency and driving durability, it is preferable that the lowest excited triplet energy (T1 energy) of the host material is higher than the T1 energy of the phosphorescent material [0172], which overlaps the claimed range of equation 1. As regards equation 2 of the claims, a phosphorescent material has Es1 > ET1, so the phosphorescent dopant of Takada has a range of Equation 2 fully encompassing the range of claim 1. 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


    PNG
    media_image4.png
    336
    418
    media_image4.png
    Greyscale
 [p35]
And as shown in Applicant’s specification when R9 = cyano in position isomers 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
[0043 of Applicant’s specification]
the values are within the claimed range [Table of Applicant’s specification]. 
	Takada does not explicitly disclose advantages to the cyano groups over the short list of other substituents that are also preferred [0180].
	Hwang discloses organic light emitting diodes (OLEDs) having two electrodes and organic layer therebetween with heterocyclic and condensed ring compounds [abstract, 0009-
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have included cyano groups on the host compounds of Takada to arrive at the claimed invention because Hwang teaches that including cyano group substituents on these compounds provide high efficiency and long lifespan among other advantages.



Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 20120153273 A1) in view of Endo et al (US 20120241732 A1) and further in view of Hwang et al (US 20150090964 A1).
Takada does not explicitly disclose the dopant of claims 11-19. 
Endo discloses an organic light emitting layer between an anode and a cathode, wherein the light emitting material includes a fluorescent light emitting dopant and a host material having excited triplet energy higher than the fluorescent light emitting dopant [abstract] similarly to the device and light emitting layer of Takada. Endo discloses a fluorescent light emitting material comprising an indolocarbazole skeleton represented by the formula (1):

    PNG
    media_image6.png
    167
    396
    media_image6.png
    Greyscale
[abstract]. 
As the dopant, Endo discloses that the light emitting material includes the compound (22) 

    PNG
    media_image7.png
    382
    299
    media_image7.png
    Greyscale
[p9]
which is the compound 43 of claim 18. The organic light emitting material emits fluorescence and delayed fluorescence [0016]. Endo discloses that the organic light-emitting material has a difference between excited singlet energy and excited triplet energy of 0.2 eV or less, preferably 0.15 ev or less [0024] i.e. reads on claimed Equation 2. Endo teaches that the light emitting material provides a very efficient light emitting element [0014] with high luminance and high efficiency at low voltage [0129]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed fluorescent dopant of the claims as the fluorescent dopant material of Takada because Endo teaches that the claimed fluorescent dopant provides a very efficient light emitting element with high luminance and high efficiency at low voltage.
	Takada in view of Endo do not explicitly disclose advantages to the cyano groups over the short list of other substituents that are also preferred [0180].

It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have included cyano groups on the host compounds of Takada in view of Endo to arrive at the claimed invention because Hwang teaches that including cyano group substituents on these compounds provide high efficiency and long lifespan among other advantages.


Claim 1-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 20120153273 A1) in view of Kim et al (US 20110084258 A1).
Takada discloses a light emitting device comprising a first electrode and a second electrode with a light emitting organic emission layer [claim 14] wherein the light emitting layer includes a host material of the formulae 

    PNG
    media_image1.png
    375
    443
    media_image1.png
    Greyscale
[0183]

    PNG
    media_image2.png
    185
    436
    media_image2.png
    Greyscale
[0184]
Wherein R9 may preferably be a cyano group [0180], the elected and non-elected species are within the scope of the above formula. Specific embodiments include 

    PNG
    media_image3.png
    393
    373
    media_image3.png
    Greyscale
[p36].
The light emitting layer may include a phosphorescent material [0165, 0193] contained in an amount of 0.1 to 30%by mass [0194].
In the light emitting layer in the invention, from the standpoints of color purity, luminous efficiency and driving durability, it is preferable that the lowest excited triplet energy (T1 energy) of the host material is higher than the T1 energy of the phosphorescent material [0172], which overlaps the claimed range of equation 1. As regards equation 2 of the claims, a phosphorescent material has Es1 > ET1, so the phosphorescent dopant of Takada has a range of Equation 2 fully encompassing the range of claim 1. 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


    PNG
    media_image4.png
    336
    418
    media_image4.png
    Greyscale
 [p35]
And as shown in Applicant’s specification when R9 = cyano in position isomers 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
[0043 of Applicant’s specification]
the values are within the claimed range [Table of Applicant’s specification]. 
	Takada does not explicitly disclose advantages to the cyano groups over the short list of other substituents that are also preferred [0180].
	Kim discloses organic light emitting diodes (OLEDs) having two electrodes and organic layer therebetween with heterocyclic and condensed ring compounds [abstract, 0008-0015, 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have included cyano groups on the host compounds of Takada to arrive at the claimed invention because Kim teaches that including cyano group substituents on these compounds provide higher power efficiency characteristics.


Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 20120153273 A1) in view of Endo et al (US 20120241732 A1) and further in view of Kim et al (US 20110084258 A1).
Takada does not explicitly disclose the dopant of claims 11-19. 
Endo discloses an organic light emitting layer between an anode and a cathode, wherein the light emitting material includes a fluorescent light emitting dopant and a host material having excited triplet energy higher than the fluorescent light emitting dopant [abstract] similarly to the device and light emitting layer of Takada. Endo discloses a fluorescent light emitting material comprising an indolocarbazole skeleton represented by the formula (1):

    PNG
    media_image6.png
    167
    396
    media_image6.png
    Greyscale
[abstract]. 
As the dopant, Endo discloses that the light emitting material includes the compound (22) 

    PNG
    media_image7.png
    382
    299
    media_image7.png
    Greyscale
[p9]
which is the compound 43 of claim 18. The organic light emitting material emits fluorescence and delayed fluorescence [0016]. Endo discloses that the organic light-emitting material has a difference between excited singlet energy and excited triplet energy of 0.2 eV or less, preferably 0.15 ev or less [0024] i.e. reads on claimed Equation 2. Endo teaches that the light emitting material provides a very efficient light emitting element [0014] with high luminance and high efficiency at low voltage [0129]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed fluorescent dopant of the claims as the fluorescent dopant material of Takada because Endo teaches that the claimed fluorescent dopant provides a very efficient light emitting element with high luminance and high efficiency at low voltage.
	Takada in view of Endo do not explicitly disclose advantages to the cyano groups over the short list of other substituents that are also preferred [0180].

It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have included cyano groups on the host compounds of Takada in view of Endo to arrive at the claimed invention because Kim teaches that including cyano group substituents on these compounds provide higher power efficiency characteristics.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that they have discovered unexpected results in the claimed invention, wherein there is improved Power Efficiency and Lifespan in LEDs using the claimed host materials H1 and H8 when compared to LEDs using the same compounds without cyano groups. Applicant also argues that Takada prefers either no substituents or other substituents such as alkyl, aryl and deuterium in the host compounds over the cyano substituents, so could not have disclosed the unexpected results. This argument is not convincing. Firstly, Examiner reiterates the arguments of the Advisory Action of 04/09/2021 and the Examiner’s Answer of 09/13/2021. Hwang et al (US 20150090964 A1) teaches that cyano groups lengthen lifespan when included as substituents in the aromatic compounds of the organic layer of organic LEDs. Kim et al (US 20110084258 A1) teach that cyano groups provide higher efficiency. Lee et al (US 20110193074 A1) teach improved lifespan from cyano groups. Hwang and Kim are now added as additional references in new rejections, included above. So it is not clear that the results are at all unexpected. Secondly, the results are not commensurate in scope with the claimed subject matter. Both independent claims 1 and 21 require that the host compound has “at least TWO cyano group substituents each to two analogous compounds A2 and A3 with ZERO cyano group substituents each. At best, Applicant has shown results for compounds with exactly two cyano groups, and not for one cyano group nor for 3 or more cyano groups. 
	Applicant also argues that Hwang, Kim and Lee are adding cyano groups to compounds of different chemical structure than the compounds of the claims, see p18-20 of Brief. This argument is not convincing. These references are 1) in the same field of endeavor of organic LEDs and 2) pertinent to the problem of improved lifespan and power efficiency the organic layers. There is clearly a reasonable expectation of success in using the cyano groups at all, since Takada discloses them as an option for substituents, and relatively preferred ones. Furthermore, the additional references merely teach advantage to using cyano groups in organic LEDs. 
Since the prior art already directs the skilled artisan to add cyano groups in order to improve the power efficiency and lifespan of the LEDs, it will be very difficult for Applicant to show an unexpected improvement based on the presence of cyano groups in the same art and especially with the same properties. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766